 

Exhibit 10.4

 

FIRST AMENDMENT TO OMNIBUS AGREEMENT

 

This First Amendment to Omnibus Agreement (this “Amendment”), dated as of May 8,
2012 (the “Execution Date”), is by and among the following entities: (i) Pacific
Coast Energy Holdings LLC (formerly known as BreitBurn Energy Holdings, LLC), a
Delaware limited liability company (“PCEC Holdco”); (ii) PCEC (GP) LLC (formerly
known as BEC (GP) LLC), a Delaware limited liability company (“PCEC GP”); (iii)
Pacific Coast Energy Company LP (formerly known as BreitBurn Energy Company
L.P.), a Delaware limited partnership (“PCEC”); (iv) BreitBurn GP, LLC, a
Delaware limited liability company (“BGP”); (v) BreitBurn Management Company,
LLC, a Delaware limited liability company (“BMC”); and (vi) BreitBurn Energy
Partners L.P., a Delaware limited partnership (“BBEP”). The above-named entities
area sometimes referred to herein separately as a “Party” and collectively as
the “Parties.”

 

WHEREAS, the Parties entered into that certain Omnibus Agreement, dated as of
August 26, 2008 (the “Omnibus Agreement”); and

 

WHEREAS, the Parties desire to amend the Omnibus Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, conditions, and obligations set forth herein, the Parties hereby
agree as follows:

 

1.          Amendment to the Omnibus Agreement. The text of Article III of the
Omnibus Agreement is hereby deleted in its entirety and replaced with
“[Reserved]”.

 

2.          Ratification. The Parties hereby ratify and confirm the Omnibus
Agreement, as amended hereby. All other terms and conditions of the Omnibus
Agreement not modified by this Amendment shall remain in full force and effect
and shall govern this Amendment.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been signed by each of the Parties on the
Execution Date.

 

  Pacific Coast Energy Holdings LLC       By: /s/ Randall H. Breitenbach   Name:
Randall H. Breitenbach   Title: Chief Executive Officer

 

  PCEC (GP) LLC       By: /s/ Randall H. Breitenbach   Name: Randall H.
Breitenbach   Title: Chief Executive Officer

 

  pacific coast energy company lp       By: PCEC (GP) LLC, its general partner  
      By: /s/ Randall H. Brfeitenbach   Name: Randall H. Breitenbach   Title:
Chief Executive Officer

 

  BREITBURN GP, LLC         By: /s/ Halbert S. Washburn   Name: Halbert S.
Washburn   Title: Chief Executive Officer

 

First Amendment to Omnibus Agreement

Signature Page

1 of 2

 

 

 

 

  BreitBurn Management Company, LLC       By: BreitBurn Energy Partners L.P.,
its sole member         By: BreitBurn GP, LLC, its general partner         By:
/s/ Halbert S. Washburn   Name: Halbert S. Washburn   Title: Chief Executive
Officer

 

  Breitburn energy partners l.p.         By: BreitBurn GP, LLC, its general
partner         By: /s/ Halbert S. Washburn   Name: Halbert S. Washburn   Title:
Chief Executive Officer

 

First Amendment to Omnibus Agreement

Signature Page

2 of 2

 

 

 

